UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6758



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM OSCAR ROYSTER, a/k/a W. O.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-94-26-F, CA-97-287-5-F)


Submitted:   September 30, 1998           Decided:   October 15, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sheryl Gordon McCloud, Seattle, Washington, for Appellant. Robert
Edward Skiver, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Oscar Royster appeals the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. McCloud did not demonstrate that the

trial judge’s absence from the bench during the Government’s

closing argument was prejudicial.    See United States v. Love, 134

F.3d 595, 604-05 (4th Cir.), cert. denied, ___ U.S. ___, 66

U.S.L.W. 3790 (U.S. June 15, 1998) (No. 97-9085). Accordingly, we

affirm on the reasoning of the district court. United States v.

Royster, Nos. CR-94-26-F; CA-97-287-5-F (E.D.N.C. Jan. 27, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2